                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 1/15/20




                                        Application DENIED. No circumstances warrant changing the
                                        prior ruling. With or without such a motion, AvalonBay
                                        represents that it will have to establish that the Master
                                        Agreement is valid and enforceable. The adjudication of that
                                        issue will be law of the case. At that time, AvalonBay may
                                        renew its request to seek summary judgment on the issue of
VIACM/ECF
                                        contractual indemnification by Judy Painting.
The Honorable Loma G. Schofield
United States District Court for the    Dated: January 15, 2020
  Southern District of New York                New York, New York
500 Pearl Street, Room 640
New York, New York 10007

               Re:      Kiss v. Clinton Green North, LLC, et al.
                        Docket No. 17 Civ. 10029 (LGS)
                        Newman Myers Ref. No.: NABV 22303

Dear Judge Schofield:

       We represent Defendants Clinton Green North, LLC, Dermot Clinton Green, LLC and
AvalonBay Communities, Inc. and Third-Party Plaintiff Clinton Green North, LLC (collectively
"AvalonBay") in the above-referenced matter. Per the instructions from Y our Chambers we are
seeking permission to file a Cross-Motion for Summary Judgment in this matter.

       By way of background, pursuant to the Court's Brief Scheduling Order, [Dkt. #159], on
January 10th Third-Party Defendant, Judy Painting Corp. ("Judy Painting") filed its Motion for
Summary Judgment, in which it argued that AvalonBay's contractual indemnification claim
against Judy Painting must be dismissed because the Operational Master Services Agreement
(the "Master Agreement") between the parties is not valid and is unenforceable. [Dkt. # 166 at
pp. 21-25]. To address this, AvalonBay must establish that the Master Agreement is valid and
enforceable - the very arguments that AvalonBay would make if it filed a Cross-Motion for
Summary Judgment. As the Court will recall, AvalonBay previously requested permission to
file a Motion for Summary Judgment seeking contractual indemnification from Judy Painting
[Dkt. # 163]. The Court allowed Judy Painting to file an Opposition, [Dkt. # 164], wherein
Judy Painting argued that AvalonBay's request was untimely. In its Order dated December 16,
2019, the Court agreed with Judy Painting that AvalonBay's request was untimely and on that
basis denied AvalonBay's request to file a Motion for Summary Judgment for contractual
indemnification. [Dkt. # 165].
NEWMAN MYERS KREINES GROSS PIARRIS, P.C.

               AvalonBay respectfully submits that by arguing that the Master Agreement is not
       valid and unenforceable, Judy Painting has "opened the door" for AvalonBay to renew its
       request and waived any argument that such a motion is "untimely".

               I spoke with Your Chambers yesterday about this matter seeking guidance as to
       how to proceed and was instructed to contact Judy Painting's counsel to see if she would
       consent to AvalonBay's Cross-Motion. Attached as Exhibit A hereto is an email from
       Bolam Kim, Judy Painting's counsel, indicating that "Unfortunately, I do not have
       authority from my carrier to consent to a cross-motion." In light of this, AvalonBay
       respectfully requests that the Court grant it permission to file a Cross-Motion for
       Summaiy Judgment on its contractual indemnification claim against Judy Painting.
       Permitting a Cross-Motion would also serve the interests of judicial economy. If the
       Cross-Motion is granted, such a ruling would obviate the related coverage action against
       Judy Painting and its insurer. Merchants Mutual, since any potential statutory and
       vicarious liability to Plaintiff would be passed through contractual indemnity to Judy
       Painting, which in turn, will be covered by its insurer, Merchants Mutual.

              Avalon Bay does not expect that the cun-ent twenty-five (25) page limit for its
       Opposition to Judy Painting's Motion for Summary Judgment will be exceeded if the
       Com-t permits it to include a Cross-Motion for Summary Judgment. Additionally,
       AvalonBay's Cross-Motion will be filed on the original return date for its Opposition -
       February       Per the deadlines set forth in the Court's Briefing Schedule Order,
       AvalonBay proposes that Judy Painting's Opposition to the proposed Cross-Motion
       would be due by March 6"^ and AvalonBay's Reply would be due by March 13"^.

                                    Respectfully submitted.

                                                                    GROSS HARRIS, RC.


                                    Timothy B. Parlin
TBP

VIACM/ECF

Counsel in the Underlying Action:

Holly Ostrov Ronai, Esq.
Timothy Lavin, Esq.
Attorneys for Plaintiff
Ronai & Ronai, LLP
34 Adee Street
Port Chester, New York 10573
NEWMAN MYERS KKEINES GROSS HARRIS, P.C.


Bolam Kim, Esq.
Attorneys for Defendant^ Third-Party Defendant Judy Painting Corp.
Wood Smith Harming & Berman LLP
685 Third Avenue
New York, New York 10017

Joseph A. Ruta, Esq.
Attorneys for Third-Party Defendant Z & Z Services, Inc.
Ruta, Soulios & Stratis LLP
211 East 43'''' Street
24'h Floor
New York, NY 10017
Exhibit A
Tim Parlin

From:                                                                           Bolam Kim <BKim@wshblaw.com>
Sent:                                                                           Monday, January 13, 2020 6:14 PM
To:                                                                             Tim Parlin
Cc:                                                                             Tracy J. Abatemarco
Subject:                                                                        Kiss - Cross-Motion



Hi Tim:

I received your voicemail about your cross-motion. Unfortunately, I do not have authority from my carrier to consent to
a cross-motion. Thanl<you.

Best,
Bolam


Bolam Kim
Senior Counsel | Wood, Smith, iHenning & Berman LLP
685 3rd Avenue, 18th Floor | New York, NY 10017
bkimcawshblaw.com | T (212) 999-7133 | M (646) 965-1861


WSHB
                                                 \V • O D
                                                 SM9TH
                                                 H ENHIND
                                                 BERMA.W


CALIFORNIA • NEVADA • ARIZONA • COLORADO • WASHINGTON • OREGON • NEW JERSEY • CONNECTICUT •
PENNSYLVANIA • GEORGIA • ILLINOIS • NORTH CAROLINA • NEW YORK • FLORIDA • TEXAS

>;t        Jsn-I I                  ,i.i J'j <1;;;;; i                                : ui.iy                                           rSi,,! j-;                                       vn-i (< >,( .i-i-ltif.; m            -ifi;,-;
                        ii' yrni              niA ni-i                            (•I'.s.lyloiri., '!      riixi (!|: ctif'H!!':-; •i.t ijji;.: lii                 ,   'i   , .(r   riVi.siiVi: inI ;         'H'l'd:' lldi'i It I
'Wi'li',             If) HJ't't! '/ l i " <   l - l t i - i h u ' U ' / i ' i U i l V ••'iJli.'iH i-'-iU        il'li'; t il.   I . r ; !• } - ' i i U   .-i!)",   l'




                                                                                                                                        1
